           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

NOEMI S. MORALES,                     §
   Plaintiff,                         §
                                      §
v.                                    §               EP-19-CV-274-PRM
                                      §
COMPASS GROUP USA,                    §
INC.,                                 §
     Defendant.                       §

MEMORANDUM OPINION AND ORDER GRANTING IN PART
AND DENYING IN PART DEFENDANT’S MOTION TO DISMISS
    AND PLAINTIFF’S MOTION FOR LEAVE TO AMEND

     On this day, the Court considered Defendant Compass Group

USA, Inc.’s [hereinafter “Defendant”] “Motion to Dismiss and

Memorandum in Support” (ECF No. 11) [hereinafter “Motion to

Dismiss”], filed on October 22, 2019, Plaintiff Noemi S. Morales’

[hereinafter “Plaintiff”] “Response in Opposition to D[e]fendant

Compass Group USA, Inc.’s Motion to Di[sm]iss” (ECF No. 16)

[hereinafter “Response”], filed on November 5, 2019, and Defendant’s

“Reply in Support of Motion to Dismiss” (ECF No. 19) [hereinafter

“Reply”], filed on November 12, 2019, in the above-captioned cause. The

Court also concurrently considered Plaintiff’s “Motion for Leave to File

Plaintiff’s First Amended Complaint” (ECF No. 17) [hereinafter “Motion

for Leave”], filed on November 5, 2019, and Defendant’s “Response in

Opposition to Plaintiff’s Motion for Leave to File Plaintiff’s First
Amended Complaint” (ECF No. 21) [hereinafter “Response in

Opposition”], filed on November 12, 2019. After due consideration, the

Court will grant in part and deny in part Defendant’s Motion to

Dismiss, and grant in part and deny in part Plaintiff’s Motion for Leave,

for the reasons stated herein.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     This case concerns a slip and fall which allegedly occurred on or

about November 1, 2018, at the Hospital of Providence in El Paso,

Texas. Mot. Leave 1. Plaintiff claims that she slipped and fell while

“entering a room which had just been mopped by an employee of

[Defendant],” and that Defendant failed to place “wet floor signs . . . in

the area to notify [her] of any danger.” Original Compl. ¶ 4, Oct. 1,

2019, ECF No. 4.

     Plaintiff filed her initial “Original Petition and Request for

Disclosure” (ECF No. 1-2) [hereinafter “Original Petition”] on August

26, 2019, in the 120th Judicial District Court of El Paso County, Texas.

On September 27, 2019, Defendant removed the cause to federal court.

Not. Removal, Sept. 27, 2019, ECF No. 1.

     The Court subsequently entered its “Standing Order to Replead in

Removed Cases” (ECF No. 2) on September 30, 2019. One day later,

Plaintiff complied with the order by filing her Original Complaint.

Original Compl., Oct. 1, 2019, ECF No. 4. The Original Complaint is



                                     2
substantially similar to Plaintiff’s Original Petition filed in state court.

See Original Compl.; Original Pet.

     In her Original Complaint, Plaintiff alleges causes of action of

both negligence and premises liability. Original Compl. ¶¶ 5–9. Her

negligence claim avers that “damages and injuries [Plaintiff] sustained

were caused by the negligence of Defendant.” Id. at ¶ 5. Alternatively,

her premises liability claim contends that “Plaintiff suffered bodily

injuries as a direct result of the fall proximately caused by a dangerous

condition, which Defendant knew, or in the exercise of ordinary care,

should have known existed.” Id. at ¶ 7.

     On October 22, 2019, Defendant filed its Motion to Dismiss,

arguing that legal and factual defects in Plaintiff’s Original Complaint

warrant dismissal of all of Plaintiff’s claims with prejudice. Mot.

Dismiss 7. Thereafter, Plaintiff filed her Response, arguing against

dismissal. Resp. 6. Plaintiff also filed a concurrent Motion for Leave, to

“cure a defect in her Original Petition . . . [and] address issues raised in

the motions to dismiss filed by Defendant.” Mot. Leave. 1.

     Attached to Plaintiff’s Motion for Leave is her proposed “First

Amended Complaint” (ECF No. 17-1). Id. at Ex. 1. Therein, Plaintiff

adds additional allegations to her claims, such as the address and

location of the Hospitals of Providence, and that “[u]pon information

and belief, Defendant maintains a contract with the Hospitals of

Providence for maintenance on its premises.” Id. at ¶ 4. However,

                                      3
Plaintiff’s First Amended Complaint makes no modifications to her

negligence claim. Id. at ¶¶ 5–6.

      Defendant filed a Reply and Response in Opposition, disputing

Plaintiff’s Response and Motion for Leave, respectively. See Reply;

Resp. Opp. Defendant maintains that Plaintiff’s claims should be

dismissed with prejudice, and Plaintiff’s Motion for Leave should be

denied. Reply 3; Resp. Opp. 3.

II.   LEGAL STANDARD

      A.   Rule 12(b)(6) and Motion to Dismiss

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), a court may

dismiss an action for “failure to state a claim upon which relief can be

granted.” In determining whether a plaintiff states a valid claim, a

court “accept[s] all well-pleaded facts as true and view[s] those facts in

the light most favorable to the plaintiffs.” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2008)).

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. A pleading that offers mere

                                      4
“‘labels and conclusions’ . . . will not do,” especially when it simply

tenders “‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Id. (second alteration in original) (quoting Twombly, 550 U.S. at 555,

557).

        B.   Rule 15(a) and Motion for Leave to Amend

        Pursuant to Federal Rule of Civil Procedure 15(a)(2), “a party may

amend its pleading only with the opposing party’s written consent, or

the court’s leave. The court should freely give leave when justice so

requires.” See Griggs v. Hinds, Junior College, 563 F.2d 179 (5th Cir.

1977) (citing the same).1 “[T]he language of this rule evinces a bias in

favor of granting leave to amend.” Smith v. EMC Corp., 393 F.3d 590,

595 (5th Cir. 2004) (quoting Lyn–Lea Travel Corp. v. Am. Airlines, 283

F.3d 282, 286 (5th Cir. 2002)).

        When considering a request for leave pursuant to Rule 15(a), the

Court must “possess a ‘substantial reason’ to deny a request for leave to

amend.” Id. (quoting Jamieson By & Through Jamieson v. Shaw, 772



1The Court does not consider Federal Rule of Civil Procedure 16 and
the “good cause” standard for amendment, because Plaintiff filed her
Motion for Leave prior to the Court’s scheduling order deadline. See
Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause
and with the judge's consent”); Scheduling Order, Nov. 12, 2019, ECF
No. 20 (setting a December 4, 2019 deadline for filing “all motions to
amend or supplement pleadings”).
                                      5
F.2d 1205, 1208 (5th Cir. 1985)). Thus, leave to amend should generally

be freely given in the absence of “1) undue delay, 2) bad faith or dilatory

motive, 3) repeated failure to cure deficiencies by previous amendments,

4) undue prejudice to the opposing party, and 5) futility of the

amendment.” Id. (citing Rosenzweig v. Azurix Corp., 332 F.3d 854, 864

(5th Cir. 2003)). “Futility is determined under Rule 12(b)(6) standards,

meaning an amendment is considered futile if it would fail to state a

claim upon which relief could be granted.” Legate v. Livingston, 822

F.3d 207, 211 (5th Cir. 2016) (citing Stripling v. Jordan Prod. Co., LLC,

234 F.3d 863, 872–873 (5th Cir. 2000)).

III. ANALYSIS

      In order to resolve the pending motions, the Court addresses

Plaintiff’s negligence and premises liability claims separately. As to

Plaintiff’s negligence claim, Defendant’s Motion to Dismiss should be

granted and Plaintiff’s Motion for Leave should be denied. As to

Plaintiff’s premises liability claim, Plaintiff’s Motion for Leave should

be granted and Defendant’s Motion to Dismiss should be denied as moot

without prejudice to refiling. Thus, the Court dismisses Plaintiff’s

negligence claim, but allows Plaintiff to proceed on her premises

liability claim at this time.




                                     6
      A.    Plaintiff’s Negligence Claim

      The Court is of the opinion that Texas law limits Plaintiff to a

single cause of action for premises liability, and Plaintiff fails to cure

the defects in her negligence cause of action through the proposed

amendment to her complaint. Accordingly, as to Plaintiff’s negligence

claim, Defendant’s Motion to Dismiss should be granted and Plaintiff’s

Motion for Leave should be denied.

      Pursuant to Texas law, negligence and premises liability are

distinct causes of action. Texas Dept. of Transp. v. Mackey, 345 S.W.3d

760, 765 (Tex. App. 2011).2 “[N]egligent activity encompasses a

malfeasance theory based on affirmative, contemporaneous conduct by

the owner that caused the injury, while premises liability encompasses

a nonfeasance theory based on the owner’s failure to take measures to

make the property safe.” Del Lago Partners, Inc. v. Smith, 307 S.W.3d

762, 776 (Tex. 2010). “If a plaintiff was injured by a condition created

by the activity rather than the activity itself, the plaintiff is limited to a

premises liability theory of recovery.” Torres v. Hobby Lobby Stores,




2“Under the Erie doctrine, federal courts sitting in diversity apply state
substantive law and federal procedural law.” Foradori v. Harris, 523
F.3d 477, 486 (5th Cir. 2008) (citing Gasperini v. Ctr. for Humanities,
Inc., 518 U.S. 415, 426–27 (1996)). Because Defendant removed this
case pursuant to 28 U.S.C. § 1332, the diversity statute, the Court will
apply Texas state substantive law and federal procedural law. Not.
Removal 1.
                                      7
Inc., 2013 WL 6157916, *7 (W.D. Texas 2011) (quoting Lucas v. Titus

County Hosp. Dist., 964 S.W.2d 144, 153 (Tex. App. 1998)).

     Defendant’s Motion to Dismiss should be granted as to Plaintiff’s

negligence claim because pursuant to Texas law, Plaintiff cannot

recover on a negligence theory from her routine slip and fall. Plaintiff

alleges that she slipped and fell on a wet floor which had been mopped

by one of Defendant’s employees. Thus, the wet floor that Plaintiff

slipped on was a condition created by Defendant’s activity of mopping,

which limits Plaintiff to a premises liability theory of recovery, rather

than negligence. See Torres, 2013 WL 6157916, at *9 (“[S]lippery

substances on a floor are ‘a condition created by the activity’ . . . such

conditions are therefore properly the subject only of a premises liability

claim.”) (quoting Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992)).

Accordingly, Plaintiff’s negligence claim states no plausible theory of

recovery pursuant to Texas law, and must be dismissed.

     In addition, Plaintiff’s Motion for Leave as to her negligence claim

should be denied because Plaintiff fails to cure her negligence claim’s

defects through amendment. Texas law is clear that plaintiffs may only

plead premises liability to recover from a routine slip and fall. See

Torres, 2013 WL 6157916, at *9 (“[S]uch conditions are therefore

properly the subject only of a premises liability claim.”). Yet Plaintiff’s

proposed First Amended Complaint still includes a negligence claim,

unchanged from Plaintiff’s Original Complaint. The First Amended

                                      8
Complaint also contains no additional facts which differentiate

Plaintiff’s accident from an ordinary slip and fall and would allow

Plaintiff to recover on a negligence theory. Accordingly, the Court is

within its discretion to deny Plaintiff’s Motion for Leave as to her

negligence claim because Plaintiff’s proposed amendment is futile. See

Stripling, 234 F.3d at 873 (holding that a court may deny leave to

amend as futile where “the amended complaint would fail to state a

claim upon which relief could be granted”).

     Furthermore, Plaintiff’s Motion for Leave should be denied as to

Plaintiff’s negligence claim because granting the Motion for Leave

would unduly prejudice Defendant. Defendant has exhaustively

litigated whether Plaintiff can allege a negligence claim in the above-

captioned cause. See Mot. Dismiss; Reply. If the Court were to grant

Plaintiff’s Motion for Leave as to Plaintiff’s negligence claim, Defendant

would then have to relitigate the issue of whether Plaintiff can

appropriately allege negligence. This litigation would lead to the

inevitable conclusion that Plaintiff’s negligence claim should be

dismissed. The Court is of the opinion that requiring the parties to

engage in repetitive litigation with an inevitable conclusion would

unduly prejudice Defendant in terms of time and litigation costs.

Accordingly, it is within the Court’s discretion to deny Plaintiff’s Motion

for Leave as to her negligence claim.



                                     9
      B.    Plaintiff’s Premises Liability Claim

      The Court determines that Plaintiff’s Motion for Leave as to her

premises liability claim should be granted pursuant to Federal Rule of

Civil Procedure 15. Because Plaintiff may cure defects in her premises

liability claim by amendment, and only entered one previous

amendment pursuant to the Court’s Standing Order to Replead in

Removal Cases, there are no substantial reasons to deny Plaintiff’s

Motion for Leave. Furthermore, as to Plaintiff’s premises liability

claim, the Court denies Defendant’s Motion to Dismiss as moot.

      First, Plaintiff’s Motion for Leave as to her premises liability

claim should be granted because Plaintiff’s proposed amendment is not

futile. In its Motion to Dismiss, Defendant argues that Plaintiff’s

premises liability claim should be dismissed because Plaintiff’s fails to

“identif[y] the premises at issue,” or “allege[] facts suggesting that

Compass Group exercised legal ‘control’ over [the premises].” Mot.

Dismiss 4. Defendant is correct that in order to plead a premises

liability claim, “well pleaded facts must make the allegation of control a

plausible one.” Smit v. SXSW Holdings, Inc., 903 F.3d 522, 528 (5th

Cir. 2018). However, in her proposed First Amended Complaint,

Plaintiff alleges the specific premises at issue, and that Defendant had

control over these premises through a contractual arrangement. Based

on these additional allegations, the Court is of the opinion that

Plaintiff’s premises liability claim is not futile. Accordingly, futility of

                                     10
amendment is not a substantial reason to deny Plaintiff leave to amend

her premises liability claim.

     Second, the Court is of the opinion that Plaintiff complying with

the Court’s Standing Order to Replead in Removed Cases does not

present substantial reasons for denying Plaintiff leave to amend her

premises liability claim. Defendant argues that Plaintiff’s premises

liability claim should be “dismissed with prejudice because the Court

has already provided Plaintiff with the opportunity to amend her

Original Petition to conform to Federal Rule of Civil Procedure 8(a) . . .

but Plaintiff made no meaningful effort to do so.” Mot. Dismiss 7.

Essentially, Defendant asserts that Plaintiff already had the

opportunity to amend her premises liability claim when she complied

with the Court’s Standing Order to Replead in Removed Cases.

According to Defendant, Plaintiff’s failure to amend her complaint

demonstrates her repeated failure to cure defects in her premises

liability claim, as well as prejudiced Defendant by generating additional

litigation. Reply 3; Mot. Dismiss 7.

     However, the Court is of the opinion that there are no substantial

reasons for denying Plaintiff leave to file an additional amendment

after repleading. As a general matter, Plaintiff should not be penalized

for complying with the Court’s Standing Order to Replead in Removed




                                    11
Cases.3 At the time of repleading, Plaintiff was not on notice of the

potential defects in her premises liability claim raised by Defendant in

its Motion to Dismiss. Accordingly, Plaintiff has not repeatedly failed to

cure these defects, as she makes her first attempt to do so in her Motion

for Leave. Furthermore, the Court concludes that the policy interest of

allowing liberal amendments to pleadings outweighs any possible

prejudice to Defendant. See Dussouy v. Gulf Coast Inv. Corp., 660 F.2d

594, 598 (5th Cir. 1981) (“The policy of the federal rules is to permit

liberal amendment to facilitate determination of claims on the merits

and to prevent litigation from becoming a technical exercise in the fine

points of pleading.”).

     Considering Defendant’s Motion to Dismiss, the Court is mindful

that the filing of an amended complaint moots previously filed motions

to dismiss. See, e.g., Reyna v. Deutsche Bank Nat. Tr. Co., 892 F. Supp.

2d 829, 834 (W.D. Tex. 2012) (denying as moot without prejudice a

motion to dismiss in light of the plaintiff’s second amended complaint);

Comb v. Benji’s Special Educ. Acad., Inc., 745 F. Supp. 2d 755, 773 (S.D.

Tex. 2010) (denying as moot without prejudice a motion to dismiss in

light of the plaintiff’s amended complaint). Because the Court grants


3The Court notes that Plaintiff’s Original Complaint complies with
Federal Rule of Civil Procedure 8(a), which only requires a short and
plain statement of “the grounds for court’s jurisdiction” and “the claim
showing that the pleader is entitled to relief,” as well as “a demand for
relief sought.”
                                    12
Plaintiff leave to file her proposed First Amended Complaint as to her

premises liability claim, the Court also denies Defendant’s Motion to

Dismiss as to Plaintiff’s premises liability claim as moot. Furthermore,

the Court is of the opinion that Defendant should be afforded an

additional opportunity to respond to Plaintiff’s amended premises

liability claim. Accordingly, the Court denies Defendant’s Motion to

Dismiss as to Plaintiff’s premises liability claim without prejudice to

refiling.

IV.   CONCLUSION

      In summary, the Court grants Defendant’s Motion to Dismiss and

denies Plaintiff’s Motion for Leave as to Plaintiff’s negligence claim, and

denies as moot Defendant’s Motion to Dismiss and grants Plaintiff’s

Motion for Leave as to Plaintiff’s premises liability claim. Thus, the

Court dismisses Plaintiff’s negligence claim, but allows Plaintiff to

proceed on her premises liability claim at this time.

      Accordingly, IT IS ORDERED that Defendant Compass Group

USA, Inc.’s “Motion to Dismiss and Memorandum in Support” (ECF No.

11) is GRANTED IN PART AND DENIED IN PART. The “Motion to

Dismiss and Memorandum in Support” (ECF No. 11) is GRANTED as

to Plaintiff Noemi S. Morales’ negligence claim and DENIED AS

MOOT WITHOUT PREJUDICE TO REFILING as to Plaintiff

Noemi S. Morales’ premises liability claim.



                                    13
     IT IS FURTHER ORDERED that Plaintiff Noemi S. Morales’

“Original Complaint” (ECF No. 4) is DISMISSED IN PART. The

“Original Complaint” (ECF No. 4) is DISMISSED as to Plaintiff Noemi

S. Morales’ negligence claim.

     IT IS FURTHER ORDERED that Plaintiff Noemi S. Morales’

“Motion for Leave to File Plaintiff’s First Amended Complaint” (ECF

No. 17) is GRANTED IN PART AND DENIED IN PART. The

“Motion for Leave to File Plaintiff’s First Amended Complaint” (ECF

No. 17) is DENIED as to Plaintiff Noemi S. Morales’ negligence claim

and GRANTED as to Plaintiff Noemi S. Morales’ premises liability

claim.

     IT IS FINALLY ORDERED that Plaintiff Noemi S. Morales’

“First Amended Complaint” (ECF No. 17-1) is ACCEPTED for filing,

but shall be effective as to Plaintiff Noemi S. Morales’ premises

liability claim only.

     SIGNED this 14th day of April, 2020.


                           ______________________________________
                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                                  14
